Order issued September 071            , 2012




                                               In The
                                      Maori iiiApprato
                              J1Tift4 Elistrirt uiO'txas at Dallas
                                        No. 05-12-00533-CR


                                 JAMES KEITH YOUNG, Appellant

                                                 V.

                                  THE STATE OF TEXAS, Appellee


                                               ORDER

        Appellant has informed the Court that he wishes to file a pro se response to the Anders brief

filed by appellate counsel. Accordingly, we ORDER appellate counsel Valencia Bush to provide

appellant with copies of the clerk's and reporter's records. We further ORDER Ms. Bush to provide

this Court, within THIRTY DAYS of the date of this order, with written verification that the record

has been sent to appellant.

       Appellant's pro se response is due by DECEMBER 3, 2012.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andrew Chatham, Presiding Judge, 282nd Judicial District Court, and to Valencia Bush.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to James Keith Young,

TDCJ No. 1779864, Leblanc Unit, 3695 F.M. 3514, Beaumont, TX 77705.



                                                                        ,7<7
                                                                          /
                                                        DAVID L. BRIDGES
                                                        JUSTICE